 WAI I FR '-\(K KIN(, IN'Walter Placking Inc. nd lAcal 26, AialganlatedMeat ('utters and Btcher Workmen of NorthAmerica, A,-('IO(). Petitioner. (s 7 R(' 1415(\lach 1. 979)E('ISI()N ()N RFVItNI'V, ()RI)lIR. ANI)l)IRF("I ON OF()1 NtI \' FI t ('I I(ONB (\IRM \N 1: \NIN(ii \D\ iiR.11:qFHRS 1 -KINs\i) \fi Ri.)II'Pursulant t) a )'esion and l)irc'liC)ll O)t iectionissued hby the Regilonal l)irector for Region 7 on .\pzil13. 1977, an election x, as condtucted Mav 13. 1977.The tally of ballots sho wed that of apptoxinlatel 3'9eliglhle voters 14 cast valid ballotts tr alnd 12against the Petitionelr and 12 cast chillenIled ballots.Objections were tiled hy both parties. I'he Regional[)irector ordered a hearing on the challeliges nd oh-jections. After the earing, the Iearing O()tfficer issuedhis report recommending that eight of the challengesbe sustained and fo'ur overruled: thai the EnIIPloer'sobjections be overruled: that the Petili )ner's ()Obec-tion I be ove rruled: that lhe Petitioner's ()bjection 5be sustalineCdL and that. in the cxcmt fPctit(llcr tlid notreceive a majorits according to the revised talk. theelection be set aside and a ic\e )ne c, ndlttecd. ()nOctober 7. 1977. the Ftnlploesr iled exccpptions to theI tearing (Otliccr's recomnendaltions relating to ive o(the challenges. to its objections, and to Petit ioner'sObjection 5.(On N ovember 3. 1977. the Rcgimnal I)irector is-sued a 'hi rd Supplemental I)ecisiolnl n ('hallcingeand Order, in which lie rtltcilcd the tIiiiplo, cr'' .x-ceptions elating to five of) the chal lcnges. but hIle 1aspoe,/c ref'used to adopt thic Ileariln ()fficer's recom-mendation to sustain the challenge to the ballot castby I.al-rr ( jippli. h ie F. ploel tiled a rCLqucst folireview of)t these rlings of the Regional I)irector. telegraphic order dated Jnnuarll 25, 1978, the Fnml-ployer's request for re iew was denied ( nlhember I ui -phy dissenting as to to te rulil g on (ipple's eligibiilit).On February 7 the Regional l)irccltor opened andcounted the 5 challenged ballots which lihc had oer-ruled and issued a revisedl tall; which sh\red that Ihvotes ere cast for. aind 15 igainlst the I'etitJoincr:and, on M;arch 3(), lie issued a I oilth StLSupplemelntalD)eci:ion on hjections and ( ('crltication o Repre-sentative, in which lie lfounl that the results as sh, iibv the revised tall hliad rnelred the P'etitiole-r's ob--jectionis moot. li(e adopted the learing ()Officer's rec-t Fhc I nlplicr ilu ai1 tu t .c .ll .it .ii t,, didl h l tIclgrtpiltrdupir ded ia Iti 1. 1977 t Oi rll \ il11!lcl ti 'h P)cilloni. .lih t \.t, ( ) ,')]I 1l- k' .r d 4 ard prcm wl d no1C n .b](2r i tsuppolrt l Oje I Im ollillclldatiolis o overl, tile liiplocr's objcctiois.and lie acc rdlinglx cerillticd tlil P'cltiticoner as relire-sclititi\c ot Ihe eploeccs, ill tle appropriate unit.Ihr'llci'tCer the I o 1 Ci il aI r Lequest for rcl\i\ ()t'tile Regiolnal I)lrctol's Foluiith Supplemelntall I)eci-sion o te basis thit tas the ssue (iipplc's eligibil-ity to otc is nos critical t te adliditv of te )tl-lioller' s certiication. the Board should rlxew tiheIrecord id,1 recoisider ils eilltier denial o the lil-ployer's request o] rc. le\ with respect threto.Bs telegraphic order d.atedl M1a 16. the iiillNCer'sirequest \aits gr;tellcd. I e i llplo!)er tereafter iled brief ' e .llI'llr-StlltllI t the' prl i,sionl of Sction 3th) )of the NIa-tional Labor Relations Act, as ellnded, tlie Natiotialla()or Relations 1Boald has delegat ed it s autlil inthis pr-oceedinlg to a thriee-elieilhr panel.' lie Board, up1on reconsidelration, has re\ ivewcd tileentire IreclId ill tilis case with respect t the eligihilitotf (iipple, including tile Ftnilplocrr's brief' oin r 'oils.and mliles tile tllowig filndings:I lie learing Officer fo;und that (ipple uorked theda, before the election and Was scheduled to x, ork onthe das of( the election liegililliiiig at ()6 a.m. Ilowveer.(iipple did not report fo)r work at his scheduled time.nor lid lie call in to explli his abselnce. ie a;ppeal'edto \tte and cast a balilt v Ici[h \is challenged h thlitLmploNcr. ' he I lcarilng ( )licc-r conuttdl d that(iippc ,Illltinlliedl to h' .ill i' tc llunil til the e'\ir'-tionll ' the liuc ,i11o c(i tIr ill eI[lilo.ee tIt ca ll :that Is. :() .i.n. o .lie iadded, it IS cleat th11at(;ipplc did not %x ork alt ll oil the day of( the election;thiat (ipple kIne\ that emilplo ces x Uho \ler.e ahsentanld file.d ito call Ii wcre colsMdcred terminated: tihabefore (iipipic a:ttitedi to vtoe lie xsas ilntoried ('{idlc l.einingei, the lilo , cr's president. tha;l it ascolil1par1 pioci to tire ciiiplo'ecs lor such oIl'iise:and thait the Fmplo i Cr's tobSscrer inltorlcld ( ;ipple atthile Polls thill lie was I1) longelr l considered an m-loo,cc. In tlhse circumllstanIes tlle Hlealring ()Officerrecommiended that the challenge to (ipple's ballot besnstit;ined oni tlhe basis of Ro A. I. l.o.pcich ti'u/.lhuing( o., 2 NINRB 517, ii. 5 (1973). v here the Board salidthat its tesl tor determining ligibilitr "ftor emploleesentering ailnd [ca uing the unit is the clear. objectix\chtct of actil;l \\ork (n the cligihilits dates": i.e., theeigiilits aiid election dltt.s, subtject. otf cour'l, to tieexcclitiolns cIt tortil in the notice of( e{lecion .lihHearing Oflicer ix icdl ( i,t -0()/ia Blht'c, flxc.. 192NI.RB 1247 (1971). :s distinglisible in that the elm-plo\ e there inxolved had I, orked on the election daxpr-iOr to beinlg dlischarged tist tlore tlore h olls opened/\Ilthough no excepti'ons .rc filed to tlhe I ealinlg()tficer's fitlndigs, and Ecotlimcdal;titons concei-ninig( ipplc's challen:cd hbalot, the Re.,ional )lrector inils I hird SipplnlCllitil l[)eciioT loll ut,,d tihalt the241 NI.RB No. 171 3 1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHearing Officer erred in finding that Gipple had beenterminated before he attempted to vote. The RegionalDirector stated that the Hearing Officer made no spe-cific findings, and the record was unclear as towhether prior to casting a challenged ballot Gipplewas told that he was discharged, or whether he wasadvised on the following workday. But he concludedthat, even if Gipple were discharged on the day of theelection, he was eligible to vote, regardless of actualwork performed on that day, since his employmentstatus was not terminated until either the time he wasrequired to call or report in, or until he was actuallydischarged. Thus, noting that the Board's policy, un-der the decision in Choc-Ola Bottlers, is to refuse tofractionalize the date of the election, the Regional Di-rector concluded that Gipple was eligible to vote, andhe overruled the challenge to his ballot.The Employer's request for review of the RegionalDirector's Third Supplemental Decision advanced anumber of contentions as to Gipple's eligibility,among which were that the Regional Director shouldhave adopted the Hearing Officer's recommendationin the absence of exceptions; that, contrary to theRegional Director's conclusion, the record supports afinding that Gipple was terminated before he cast hischallenged ballot; that the Regional Director erred indisregarding and failing to deny the applicability ofLotspeich Publishing; and that his reliance of Choc-Ola Bottlers was misplaced, noting also that theBoard's decision in that case was reversed by theCourt of Appeals for the Seventh Circuit.3As noted, with Member Murphy dissenting as toGipple, the Board concluded that the request did notraise substantial issues warranting review. However,upon the basis of our review and reconsideration wehave concluded that Gipple was ineligible to vote. Weare satisfied, contrary to the Regional Director, thatthe record supports a finding that Clyde Leiningerinformed Gipple prior to his voting that in view of hisviolation of company policy he was terminated, andhis ballot would be challenged if he appeared at thepolls to vote, and that Gipple at that time consideredhimself to be terminated.4Moreover, like the Hearing3 Choc-Ola Bottlers, Inc. v. N.LR.B., 478 F.2d 461 (7th Cir. 1973).4In our opinion the record does not support a finding that Gipple was notterminated by Leininger until after the election. It is undisputed that Gippledid not work on the election day and did not call in to explain his absence asrequired by company policy. Gipple's testimony is that he went to the plantOfficer, we view the rule in Lotspeich Publishing to beapplicable herein as Gipple, although not terminateduntil shortly before the election, did not actually workon the election day. Accordingly, Gipple was an ineli-gible voter whose challenged ballot was erroneouslyopened and counted. As his ballot was commingledwith the valid ballots, and it is therefore impossible toascertain how he voted, and inasmuch as one votewas critical to the results, we shall set aside the elec-tion and direct that a new election be held.5ORDERIt is hereby ordered that the election herein beforeconducted be, and it hereby is, set aside.[Direction of New Election and Excelsior footnoteomitted from publication.]at approximately 4:15 p.m. on the day of the election, which was also pay-day. and that he first went to the office to get his paycheck and talked withLeininger. At this time, we are satisfied from our careful review of the recordthat Leininger told Gipple of the policy; that under that policy he was termi-nated; and that, if he voted in the election, his ballot would be challenged.Gipple then asked for his paycheck. Leininger told Gipple he would have towait for his secretary to return as she was serving as the Employer's observerat the election. When Gipple attempted to vote, the Employer's observerchallenged his ballot on grounds that he was no longer an employee. Gipplethen returned to the office to obtain his paycheck and again talked withLeininger.As to the conversation which then took place, Gipple testified on directexamination that he asked, "if he still had a job"; that Leininger told himthat he would have to think about it "a couple of days" and asked him tocome in on the following Monday; and that, on Monday. Leininger told himthat he would have to let him go.On cross-examination, Gipple testified as follows:Q. ".. .isn't it true that you went to see Mr. Leininger on Monday toask for reconsideration of the decision to terminate you ..?"A. "Yes"Q. "... he decided not to reconsider that decision ...?"A. "Yes"Q. "... isn't it true that when Mr. Leininger made some comment toyou about thinking it over, that what he said was he would think aboutpossibly rehiring you?"A. "Yes"On being asked by the Hearing Officer what he remembered being saidwhen he returned to the office to pick up his check, Gipple testified: "I thinkI asked Clyde if I still had my job or something. And he told me no, that hehad let me go." The Hearing Officer then asked: "before you voted, whenMr. Leininger told you that he was going to challenge your ballot .... Didyou understand at that point that he considered you to be no longer em-ployed?" Gipple responded, "Yes."Petitioner's counsel then asked Gipple:Q. "Why did you consider that you were no longer employed?"A. "He [Leiningerl said its just routine that if you don't call in andstuff, you're terminated."In view of this determination, we conclude that Choc-Ola Borders isfactually distinguishable.132